Citation Nr: 1410672	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-30 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Appellant is a veteran who had active service from June 1945 to June 1946.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Buffalo, New York.  

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

This appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Before addressing this claim on appeal, the Board finds that additional development is required. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

The Veteran reports that he sustained hearing loss while serving as a culinary specialist aboard ship.  Not only did he sustain acoustic trauma in the kitchen during the firing of guns aboard ship; twenty-five percent of his duties also involved the firing of automatic weapons.  He adds that after consulting with an expert in the field of acoustics, he was informed that the whisper tests conducted by military services at the time of his discharge do not rule out in-service hearing loss.  

In reviewing the claims file, although in-service clinical reports and subsequent military records of treatment do not show any contemporaneous treatment, complaints, findings, or diagnoses, specifically for hearing loss, the Veteran is competent even as a layman to report the onset of hearing loss.  This requires only his personal knowledge, not medical expertise, as it comes to him through his senses.  Furthermore, the Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Towards assisting the Veteran in trying to establish this alleged cause-and-effect correlation regarding his claimed disability, VA examination and opinion are needed. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination.  All indicated studies must be conducted.  The examiner should determine whether the Veteran has sufficient hearing loss according to the requirements of 38 C.F.R. § 3.385 to be considered an actual disability by VA standards.  If it is determined that the Veteran has hearing loss by VA standards, the examiner should specifically offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to his period of active service.  In this regard, the examiner should consider and comment on the Veteran's statements regarding the in-service acoustic trauma; his symptoms in service; and of continuous symptoms after service. 

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran.  A complete rationale for any opinion expressed must be provided.  

The Veteran is hereby advised that his failure to report to or cooperate fully with these scheduled VA examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

2.  Thereafter, the RO/AMC should readjudicate the issue in appellate status.  If the benefit sought remains denied, the Veteran and his representative should be furnished with an supplemental statement of the case (SSOC) and an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



